


Exhibit 10.154

 

ASSIGNMENT AND ASSUMPTION OF SECOND AMENDED AND RESTATED MULTIPLE FACILITIES
LEASE AND CONSENT OF LESSOR

(Triad — AdCare)

 

THIS ASSIGNMENT AND ASSUMPTION OF SECOND AMENDED AND RESTATED MULTIPLE
FACILITIES LEASE AND CONSENT OF LESSOR (this “Agreement”) is made and given as
of this 29th day of October, 2010 by and among GEORGIA LESSOR —
BONTERRA/PARKVIEW, INC., a Maryland corporation (“Lessor”), TRIAD HEALTH
MANAGEMENT OF GEORGIA II, LLC, a Georgia limited liability company (“Assignor”),
the “Other Triad Entities” listed on the signature page to this Agreement
(together with Assignor, each a “Triad Entity”, and collectively, the “Triad
Entities”), ADCARE HEALTH SYSTEMS INC., an Ohio corporation (“New Guarantor”),
HEARTH & HOME OF OHIO, INC., an Ohio corporation (“New Lessee Parent”), ADK
BONTERRA/PARKVIEW, LLC, a Georgia limited liability company (“New Lessee”).

 

RECITALS:

 

A.                                   Lessor, as landlord, and Assignor, as
lessee, are parties to that certain Second Amended and Restated Multiple
Facilities Lease dated May 10, 2010 (as subsequently amended, the “Master
Lease”), pursuant to which Assignor leases from Lessor the licensed nursing
facilities commonly known as (i) Parkview Manor Nursing Home, and (ii) Bonterra
Nursing Center.  All terms used in this Agreement and not defined herein shall
have the meanings assigned to them in the Master Lease.

 

B.                                     On July 31, 2010, Assignor and certain of
its Affiliates, collectively as sellers, and New Guarantor and certain of its
Affiliates, as buyer, entered into that certain Assignment and Transfer
Agreement (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Transfer Agreement”).  New Guarantor owns 100%
of the outstanding equity interests in New Lessee Parent and New Lessee Parent
owns 100% of the outstanding equity interests in New Lessee.  New Lessee is the
entity designated by New Guarantor to be the new master tenant under the Master
Lease.

 

C.                                     Pursuant to the Transfer Agreement,
effective as of November 1, 2010 (the “Assignment Date”), Assignor will transfer
substantially all of its assets to New Lessee and, in connection with such
transfer, Assignor is required to assign to New Lessee all of Assignor’s right,
title and interest under the Master Lease, and Lessor has agreed to permit such
assignment under the following terms and conditions.

 

D.                                    The Triad Entities, New Guarantor, and New
Lessee have requested that Lessor (i) consent to the assignment by Assignor to
New Lessee of all of Assignor’s right, title, interest in, and assumption of
certain obligations and liabilities as lessee by New Lessee under, the Master
Lease pursuant to this Agreement (the “Assignment and Assumption”), and
(ii) amend and restate the Master Lease concurrently with such Assignment and
Assumption, and Lessor is willing to do so on the terms and conditions of this
Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the agreements, covenants and
representations set forth in this Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I.           ASSIGNMENT & ASSUMPTION

 

1.1                                 Assignment and Assumption.

 

(a)                                  Effective as of the Assignment Date,
Assignor assigns to New Lessee Assignor’s entire right, title and interest in
the Master Lease, including, but not limited to, the unapplied portion of any
reserve accounts of any natures and entitlements under the Master Lease.

 

(b)                                 For the benefit of Lessor and Assignor, New
Lessee hereby assumes and agrees to duly and punctually observe and perform,
from and after the Assignment Date, all obligations and liabilities of the
“Lessee” under the Master Lease either arising on or after the Assignment Date
or constituting Assumed Obligations (as defined below), and all of the terms and
provisions with which Assignor, as lessee, is bound to comply under the Master
Lease shall be binding directly upon New Lessee, including, but not limited to,
the obligation to deliver to Lessor concurrently with the execution of this
Agreement, the “Security Deposit” (as defined in the Master Lease).  New Lessee
acknowledges and agrees that New Lessee shall be fully liable for the
obligations of Assignor under the Master Lease, including, without limitation,
any monetary or other existing defaults under the Master Lease, arising on or
after the Assignment Date, and for the Assumed Obligations.  It is the intention
of the parties that, except only as otherwise specifically provided herein, the
relationship between Lessor and New Lessee shall be governed by the provisions
of the Master Lease as if the New Lessee were Assignor

 

(c)                                  As used in this Agreement, the “Assumed
Obligations” means (i) all obligations arising under Section 7.3 of the Master
Lease, and (ii) all obligations under Section 21.1 of the Master Lease with
respect to any accident, injury to or death of persons or loss of or damage to
property occurring on or about the Leased Properties or adjoining sidewalks,
including without limitation any claims of malpractice, in each case, without
regard to whether such obligations accrued before, on or after the Assignment
Date.

 

1.2                                 Consent.  In reliance upon, and subject to,
the representations and warranties, covenants and agreements of the Triad
Entities, New Lessee and New Guarantor (the “Lessee Entities”) contained in this
Agreement and the documents contemplated by this Agreement, Lessor hereby
consents to the Assignment and Assumption.

 

1.3                                 Third Amended and Restated Master Lease;
Additional Transaction Documents.  As an inducement to enter into this Agreement
and consent to the Assignment, New Guarantor, New Lessee and New Lessee Parent
(each a “New Lessee Entity”, and collectively the “New Lessee Entities”) are
concurrently executing and delivering to Lessor the following (the “Additional
Transaction Documents”):

 

2

--------------------------------------------------------------------------------


 

(a)                                  A Third Amended and Restated Master Lease
in form and substance acceptable to Lessor;

 

(b)                                 A Security Agreement from New Lessee
granting to Lessor a first priority security interest in all assets of New
Lessee to secure all of the obligations of the New Lessee Entities under the
Transaction Documents;

 

(c)                                  A Security Agreement from New Guarantor,
granting to Lessor a first priority security interest in all assets of New
Guarantor which are located at, used in connection with, or arises out of the
operation of, the Facilities to secure all of the obligations of the New Lessee
Entities under the Transaction Documents;

 

(d)                                 A Security Agreement from New Lessee Parent,
granting to Lessor a first priority security interest in all assets of New
Lessee Parent which are located at, used in connection with, or arises out of
the operation of, the Facilities to secure all of the obligations of the New
Lessee Entities under the Transaction Documents;

 

(e)                                  A Guaranty from New Guarantor guarantying
to Lessor the payment and performance of all of the obligations of the New
Lessee Entities under the Transaction Documents (such guaranty being without
limit);

 

(f)                                    A Guaranty from New Lessee Parent
guarantying to Lessor the payment and performance of all of the obligations of
the New Lessee Entities under the Transaction Documents (such guaranty being
without limit)

 

(g)                                 A Subordination Agreement (Affiliates) from
the New Lessee, New Lessee Parent, and New Guarantor in favor of Lessor;

 

(h)                                 A Pledge Agreement from New Lessee Parent in
favor of Lessor pledging the equity interests in the New Lessee to secure all of
the New Lessee Entities’ obligations under the Transaction Documents; and

 

(i)                                     From and after the Assignment Date, New
Lessee, New Lessee Parent and New Guarantor shall execute and deliver such other
certificates, documents and agreements as are reasonably requested by Lessor in
connection with the consummation of the transactions contemplated by this
Agreement.

 

The Lessee Entities acknowledge and agree that each of this Agreement and the
Additional Transaction Documents constitute “Transaction Documents” as defined
in the Master Lease.

 

1.4                                 Limited Release of Liabilities and
Obligations of Assignor.  Lessor hereby releases Lessee, the other Triad
Entities, Ronald M. Herbert, Jr., and Adam T. Ashpes of all obligations arising
under the Master Lease from and after the Assignment Date; provided however,
that neither this Agreement, nor its execution, delivery or performance by
Lessor, shall release the Triad Entities from their obligations and liabilities
under the Master Lease and the other Transaction Documents arising prior to the
Assignment Date, and the Triad Entities shall remain fully liable for the
observance and performance of all of the lessee’s obligations and liabilities
under the Master Lease and the other Transaction Documents accruing prior to the
Assignment Date.  For the purposes of this Section 1.4 and the determination of
Lessee and the

 

3

--------------------------------------------------------------------------------


 

other Triad Entities obligations under the Master Lease and the other
Transaction Documents accruing prior to the Assignment Date, the term
“Transaction Documents” does not include the Additional Transaction Documents or
the obligations of the New Lessee Entities under this Agreement, but it does
include the Triad Entities obligations under this Agreement.

 

1.5                                 One-Time Consent.  Lessor’s consent pursuant
to this Agreement does not and shall not be deemed to, constitute, or be
construed as, consent to any future or further assignment or Transfer.

 

1.6                                 Repayment of Working Capital Loan. 
Concurrently with the execution and delivery of this Agreement, and as a
condition to the grant of Lessor’s consent to the Assignment and Assumption by
Lessor pursuant to this Agreement, the Triad Entities shall pay in full all
outstanding principal, interest and other sums evidenced by that certain Amended
and Restated Secured Promissory Note dated as of January 7, 2010 in the original
principal amount of $2,000,000.  Assignor, Assignee and Lessor agree to apply
the unapplied portion of the Security Deposit made by Assignor and held by
Lessor to the payoff of such indebtedness.

 

ARTICLE II.          REPRESENTATIONS AND WARRANTIES OF TRIAD ENTITIES

 

The Triad Entities, jointly and severally, represent and warrant to Lessor, as
of the Assignment Date, that:

 

2.1                                 Status of Triad Entities.  Each Triad Entity
is a limited liability company duly organized, validly existing and in good
standing under the laws of the state in which it is organized.  If a Facility is
located in a state other than the state in which it is organized, each Triad
Entity is duly qualified to do business as a foreign corporation in the state in
which the Facility are operated by it is located.

 

2.2                                 Validity and Conflicts.  This Agreement is,
and all documents to be executed by the Triad Entities pursuant to this
Agreement will be, their valid and binding obligations, enforceable against each
of them in accordance with their respective terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  The execution of this
Agreement and the consummation of the transactions contemplated in this
Agreement in accordance with its terms have been approved by all necessary
action of each of the Triad Entities under its articles of organization,
operating agreement or such other documents and agreements pursuant to which it
is organized and operates (collectively, the “Charter Documents”), and do not
and will not result in a breach of the terms and conditions of, nor constitute a
default under or violation of, the Triad Entities’ Charter Documents or any law,
regulation, court order, mortgage, note, bond, indenture, agreement, license,
contract or other instrument or obligation to which a Triad Entity is now a
party or by which any of its assets may be bound or affected.

 

2.3                                 Authority.  Each Triad Entity has full power
and authority to execute and to deliver this Agreement and all related documents
and to carry out the transactions contemplated

 

4

--------------------------------------------------------------------------------


 

herein and therein.  Each has full power and authority to conduct its business
as the same currently is being conducted.

 

2.4                                 Necessary Action.  Each Triad Entity has
duly and properly taken or obtained or caused to be taken or obtained all action
necessary for it (a) to enter into and to deliver this Agreement and any and all
documents and agreements executed by an Triad Entity in connection herewith, and
(b) to carry out the terms of this Agreement and the transactions contemplated
by it.  No other action by or on behalf of any Triad Entity is or will be
necessary to authorize the execution, delivery and performance of this Agreement
and any documents and agreements executed or to be executed by a Triad Entity in
connection herewith or to authorize the transactions contemplated by this
Agreement.  No consent of any third party is or will be necessary in connection
with the execution, delivery and performance of this Agreement and any documents
and agreements executed or to be executed by a Triad Entity in connection
herewith or in connection with the consummation of the transactions contemplated
by this Agreement.

 

2.5                                 Taxes and Tax Returns.  To the knowledge of
the Triad Entities, each Triad Entity has (i) timely filed all federal, state,
local and foreign tax returns, reports, statements and other similar filings
(the “Tax Returns”) which are required to be filed by such Triad Entity with
respect to any federal, state, or local foreign income, payroll, withholding,
excise, sales, use, personal property, occupancy, business, mercantile, real
estate, or other taxes (the “Taxes”); and (ii) paid all Taxes, interest,
penalties, assessments and deficiencies due or assessed pursuant to the Tax
Returns.  All Tax Returns properly reflect the liabilities of Triad Entities for
Taxes for the periods, properties or events covered thereby.  Except as set
forth on Schedule 2.5, no extensions of time in which to file any Tax Returns
have been executed or filed with any taxing authority.  There are no claims,
examinations, proceedings or proposed deficiencies for Taxes pending or, to the
knowledge of the Triad Entities, threatened against a Triad Entity.  The Triad
Entities are current in the payment of all withholding and other employee Taxes
which are due and payable.  To the knowledge of the Triad Entities, the Triad
Entities have accruals for Taxes which are adequate to cover all liabilities for
Taxes of the Triad Entities for all periods ending on or before the Assignment
Date, and include adequate provisions for all deferred Taxes.  To the knowledge
of the Triad Entities, all Taxes have been paid or are adequately reserved
against on the books of the Triad Entities.

 

2.6                                 Environmental Issues.  To the knowledge of
the Triad Entities, none of the Triad Entities has released into the environment
or discharged, placed or disposed of any Hazardous Substances or caused the same
to be so released into the environment or discharged, placed or disposed of at,
on or under a Facility, except (a) to the extent the same will not have a
material and adverse affect on the condition, financial or otherwise, of such
Facility and (b) in accordance, and in compliance, with any and all applicable
Environmental Laws.  To the knowledge of the Triad Entities, no Hazardous
Substances are located on or at a Facility or have been released into the
environment or discharged, placed or disposed of in, on or under the Facility,
except to the extent permitted by applicable Environmental Laws.  Each Facility
complies with, and at all times during the period of its operation by the Triad
Entities has complied with, all Environmental Laws in all material respects. 
None of the Triad Entities has received from any governmental authority or third
party written notice or a written complaint alleging the failure of such
Facility to comply with, or the potential liability of a Triad Entity as a
result of the noncompliance of such Facility with, any Environmental Laws or, if
a Triad Entity

 

5

--------------------------------------------------------------------------------


 

has received such a written notice or written complaint from any governmental
authority or third party, the alleged noncompliance of the Facility and/or
liability of the Triad Entity with respect thereto has been resolved as of the
Assignment Date.

 

2.7                                 Litigation.  Except as set forth on Schedule
2.7 (the “Disclosed Proceedings”), no pending, or to each Triad Entity’s
knowledge, threatened litigation, administrative investigation or other
proceeding with respect to or affecting, or arising out of the operations of, a
Facility, except where the amount claimed is less than $25,000 in any single
action or $50,000 in the aggregate.  Except for the Disclosed Proceedings, no
Triad Entity is a party to, nor is a Triad Entity or, to the knowledge of the
Triad Entities, any Facility bound by, any orders, judgments, injunctions,
decrees or settlement agreements under which it or they may have continuing
obligations as of the Assignment Date and that are likely to materially restrict
or affect the present or future business operations of such Facility.  The right
or ability of any of the Triad Entities to consummate the transaction
contemplated in this Agreement and the Transfer Agreement has not been
challenged by any governmental agency or any other person.  The applicable Triad
Entity which is a party to a Disclosed Proceeding has assumed the defense
thereof.  With respect to each Disclosed Proceeding, there is adequate insurance
coverage or reserves maintained by the Triad Entities to cover any reasonably
anticipated losses, expenses or judgements arising of out of such Disclosed
Proceeding.

 

2.8                                 Healthcare Licenses.  There is not currently
pending or, to the Triad Entities’ knowledge, threatened, (a) any action or
proceeding to revoke, withdraw or suspend any of the Healthcare Licenses (as
defined below) or to terminate the participation of one or more of the
Facilities in either the Medicare or Medicaid Programs, or (b) any judicial or
administrative agency judgment or decision not to renew any of the Healthcare
Licenses applicable to one or more of the Facilities, or (c) any licensure or
certification action of any other type applicable to one or more of the
Facilities other than to transfer or issue Healthcare Licenses to New Lessee. 
As used in this Agreement, “Healthcare Licenses” means all licenses, permits and
authorizations necessary to (x) lawfully operate all beds contained in the
Facilities as nursing home beds; (y) provide licensed nursing services at each
of the Facilities; and (z) receive payment under the Medicare and applicable
state Medicaid programs for goods and services provided at the Facilities.

 

2.9                                 Sensitive Payments.  None of the Triad
Entities has (a) made any contributions, payments or gifts to or for the private
use of any governmental official, employee or agent where either the payment or
the purpose of such contribution, payment or gift is illegal under the laws of
the United States or the jurisdiction in which it was made, (b) established or
maintained any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) given or received any payments or other
forms of remuneration in connection with the referral of patients that would
violate the Medicare/Medicaid Anti-kickback Law, Section 1128(b) of the Social
Security Act, 42 USC Section 1320a-7b(b), or any analogous state statute, or
(d) made any payments to any person with the intention, or understanding, that
any part of such payment was to be used for any purpose other than that
described in the documents supporting the payment.

 

2.10                           Inventories.  On the Assignment Date, each
Facility has an inventory of perishable and non-perishable food, central
supplies, linens, housekeeping supplies, kitchen supplies and nursing supplies
sufficient in condition and quantity as required under all applicable

 

6

--------------------------------------------------------------------------------


 

laws and, to the extent there exists no applicable laws that specifically
identifies the condition and/or required quantity for any such supplies or
inventory, then such inventory and supplies shall be in such condition and
quantity as are customarily maintained by the skilled nursing facilities.

 

2.11                           Previous Operation.  During the one year period
immediately preceding the Assignment Date, the Triad Entities:

 

(a)                                  did not (i) make any material change in the
operation of any Facility, (ii) sell or agree to sell any items of machinery,
equipment or other fixed assets of any Facility (other than pursuant to the
Transfer Agreement), or (c) otherwise enter into any agreements materially
affecting any Facility, except in each case in the ordinary course of business;

 

(b)                                 did not, except in the ordinary course of
business, enter into any lease, tenancy, contract or other commitment affecting
any of Facility (other than with Lessor);

 

(c)                                  to the knowledge of the Triad Entities,
(i) filed all required returns, reports and filings of any kind or nature (the
“Returns, Reports and Filings”) with respect to the Facilities and the
operations of their businesses, including state and federal tax returns and
Medicare and Medicaid cost reports, and (ii) will timely pay all taxes or other
obligations that are due and payable with respect thereto, except to the extent
that the same are being duly contested in good faith in accordance with
applicable law and the Master Lease and such contest does not materially affect
either a Facility or are being assumed by the New Lessee Entities pursuant to
the Transfer Agreement;

 

(d)                                 operated each Facility in compliance with
all applicable municipal, county, state and federal laws, regulations,
ordinances and orders (including all applicable building, zoning and life safety
codes with respect thereto) where the failure to comply therewith would have a
material adverse effect on the business, property, condition (financial or
otherwise); and

 

(e)                                  paid in the ordinary course of business the
accounts payable related to each Facility, except to the extent that the amount
owing is being duly contested by a Triad Entity and such contest does not
materially affect such Facility.

 

2.12                           No Event of Default or Unmatured Event of
Default.  As of the Assignment Date, no Event of Default or Unmatured Event of
Default exists under the Master Lease or any of the other Transaction Documents.

 

2.13                           Solvency and Payments of Debts.  Each of the
Triad Entities is solvent and has paid its debts as they have come due in the
ordinary course of business.

 

2.14                           Management Agreements.  All of the Management
Agreements among the Triad Entities and any Affiliate, as manager, have been
terminated.

 

2.15                           Disclosure.  No representation or warranty by or
on behalf of a Triad Entity contained in this Agreement, and no statement
contained in any certificate, list, exhibit or other instrument furnished or to
be furnished to Lessor pursuant hereto, contains or will contain any

 

7

--------------------------------------------------------------------------------


 

untrue statement of a material fact, or omits or will omit to state any material
facts that are necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading.

 

ARTICLE III.         REPRESENTATIONS AND WARRANTIES OF NEW LESSEE ENTITIES

 

The New Lessee Entities, jointly and severally, represent and warrant to Lessor,
as of the Assignment Date, that:

 

3.1                                 Status of New Lessee Entities.  Each New
Lessee Entity is a corporation or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of the
state in which it is organized.  New Lessee is duly qualified to do business in
the state in which each Facility is located.

 

3.2                                 Validity and Conflicts.  This Agreement is,
and all documents to be executed by the New Lessee Entities pursuant to this
Agreement will be, their valid and binding obligations, enforceable against each
of them in accordance with their respective terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  The execution of this
Agreement and the consummation of the transactions contemplated in this
Agreement in accordance with its terms have been approved by all necessary
action of each New Lessee Entities under its articles of incorporation or
organization, bylaws, operating agreement or such other documents and agreements
pursuant to which it is organized and operates (collectively, the “Charter
Documents”), and do not and will not result in a breach of the terms and
conditions of, nor constitute a default under or violation of, the New Lessee
Entities’ Charter Documents or any law, regulation, court order, mortgage, note,
bond, indenture, agreement, license, contract or other instrument or obligation
to which a New Lessee Entity is now a party or by which any of its assets may be
bound or affected.

 

3.3                                 Authority.  Each New Lessee Entity has full
power and authority to execute and to deliver this Agreement and all related
documents and to carry out the transactions contemplated herein and therein. 
Each has full power and authority to conduct its business as the same currently
is being conducted.

 

3.4                                 Necessary Action.  Each New Lessee Entity
has duly and properly taken or obtained or caused to be taken or obtained all
action necessary for it (a) to enter into and to deliver this Agreement and any
and all documents and agreements executed by an New Lessee Entity in connection
herewith and (b) to carry out the terms of this Agreement and the transaction
contemplated by it.  No other action by or on behalf of a New Lessee Entity is
or will be necessary to authorize the execution, delivery and performance of
this Agreement and any documents and agreements executed or to be executed by a
New Lessee Entity in connection herewith or to authorize the transactions
contemplated by this Agreement.  No consent of any third party is or will be
necessary in connection with the execution, delivery and performance of this
Agreement and any documents and agreements executed or to be executed by a New
Lessee Entity in connection herewith or in connection with the consummation of
the transactions contemplated by this Agreement.

 

8

--------------------------------------------------------------------------------


 

3.5                                 Sensitive Payments; Other Matters.  None of
the New Lessee Entities has (a) made any contributions, payments or gifts to or
for the private use of any governmental official, employee or agent where either
the payment or the purpose of such contribution, payment or gift is illegal
under the laws of the United States or the jurisdiction in which made,
(b) established or maintained any unrecorded fund or asset for any purpose or
made any false or artificial entries on its books, (c) given or received any
payments or other forms of remuneration in connection with the referral of
patients that would violate the Medicare/Medicaid Anti-kickback Law,
Section 1128(b) of the Social Security Act, 42 USC Section 1320a-7b(b), or any
analogous state statute, or (d) made any payments to any person with the
intention or understanding that any part of such payment was to be used for any
purpose other than that described in the documents supporting the payment, or
(e) is, or was, affiliated with any entity which had a healthcare license,
permit or certificate of need for a long term care facility rescinded or revoked
and not reinstated.

 

3.6                                 Adverse Matters.  No New Lessee Entity has
been disqualified from participating in either the Medicare or Medicaid
programs.  Without limitation of the foregoing, no New Lessee Entity has engaged
in any activities that are prohibited under criminal law, or are cause for civil
penalties or mandatory or permissive exclusion from Medicare, or any other state
health care program.  There is no, and there shall continue to be no,
threatened, existing or pending revocation, suspension, termination, probation,
restriction, corporate integrity agreement, limitation or non-renewal affecting
any New Lessee Entity with regard to participation in Medicare, Medicaid or any
other Third Party Payor Programs or the applicable Healthcare Licenses to which
any New Lessee Entity presently is/are subject.

 

3.7                                 The Licenses.  The New Lessee has all
Healthcare Licenses necessary or appropriate to occupy, use and operate such
Facility as a skilled nursing facility from and after the Assignment Date.  True
and correct copies of the documents evidencing the Healthcare Licenses issued to
the New Lessee Entities by the applicable health care authorities with respect
to the operation of the Facilities shall be delivered to Lessor promptly upon
receipt of same by the New Lessee Entities.  There is not currently pending, or
to the New Lessee Entities’ knowledge threatened, (a) any action or proceeding
to revoke, withdraw or suspend any of the Healthcare Licenses or to terminate
the participation of one or more of the Facilities in either the Medicare or
Medicaid Programs, or (b) any judicial or administrative agency judgment or
decision not to renew any of the Healthcare Licenses applicable to one or more
of the Facilities, or (c) any licensure or certification action of any other
type applicable to one or more of the Facilities.

 

3.8                                 Litigation.  No New Lessee Entity is a party
to, nor is a New Lessee Entity or, to the knowledge of the New Lessee Entities,
the Facilities bound by, any orders, judgments, injunctions, decrees or
settlement agreements under which it or they may have continuing obligations as
of the date hereof or as of the Assignment Date and that are likely to
materially restrict or affect the present business operations of the
Facilities.  The right or ability of the New Lessee Entities to consummate the
transactions contemplated by this Agreement and the Transfer Agreement has not
been challenged by any governmental agency or any other person.

 

3.9                                 Capital Structure of New Lessee Entities. 
New Guarantor owns all of the issued and outstanding equity interests of New
Lessee Parent.  New Lessee Parent owns all of the issued and outstanding equity
interests of New Lessee.  There is no Person, which together with

 

9

--------------------------------------------------------------------------------

 

its Affiliates, Controls New Guarantor.  New Lessee does not own stock of any
other corporation or beneficial interests in any other Person.

 

3.10         Tangible Net Worth.  New Lessee has a positive Tangible Net Worth. 
New Guarantor has a Tangible Net Worth of at least Five Million Dollars
($5,000,000).

 

3.11         Outstanding Indebtedness.  New Lessee does not have any Debt,
except Debt permitted under Section 8.2.4 of the Master Lease.  Except for
Indebtedness that is covered by an intercreditor agreement entered into by
Lessor under Section 6.4 of the Master Lease, none of the Indebtedness of the
New Lessee is cross-collateralized or cross-defaulted with any Debt of any other
Person.

 

3.12         Guaranties.  New Lessee has not guaranteed any indebtedness of any
Affiliate or other third party.

 

3.13         Management Agreements.  None of the New Lessee Entities has entered
into any Management Agreement.

 

3.14         Newly Formed Entities; No Other Business.  New Lessee is newly
formed and has not engaged in business operations prior to the Assignment Date
and is engaging only in the business of operating of the Facilities.

 

3.15         Transactions with Affiliates.  New Lessee has not entered into any
documents, agreements or transactions with Affiliates.

 

3.16         Disclosure.  No representation or warranty by or on behalf of a New
Lessee Entity contained in this Agreement, and no statement contained in any
certificate, list, exhibit or other instrument furnished or to be furnished to
Lessor pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material facts that are
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.

 

ARTICLE IV.         NO REPRESENTATIONS AND WARRANTIES BY LESSOR

 

Each New Lessee Entity acknowledges and agrees that it has inspected and
otherwise has knowledge of the condition of the Facilities prior to the
execution and delivery of this Agreement and such New Lessee Entity has found
the same to be satisfactory for its purposes.  New Lessee is leasing the
Facilities “as is” in their condition on the Assignment Date.  Each New Lessee
Entity waives any claim or action against Lessor in respect of the condition of
the Facilities.  LESSOR MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS
OR IMPLIED, IN CONNECTION WITH THIS AGREEMENT, THE ASSIGNMENT OR THE TRANSFER
AGREEMENT, OR IN RESPECT OF ANY FACILITY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, OR AS TO ANY OTHER MATTER WHATSOEVER, IT BEING AGREED THAT ALL SUCH
RISKS ARE TO

 

10

--------------------------------------------------------------------------------


 

BE BORNE BY THE LESSEE ENTITIES.  New Lessee further acknowledges that
throughout the Term New Lessee is solely responsible for the condition of the
Facilities.

 

ARTICLE V.          ESTOPPEL OF LESSOR

 

To the knowledge of the executive officers of Lessor (consisting of C. Taylor
Pickett, Chief Executive Officer, Daniel J. Booth, Chief Operating Officer, and
Robert O. Stephenson, Chief Financial Officer), Lessor hereby states to the New
Lessee Entities that Lessor has no knowledge that an Event of Default exists
under the Master Lease.  Such statement is made solely to effect an estoppel
against Lessor, and not as an inducement to the New Lessee Entities, the New
Lessee Entities’ lender or any other party to enter into any transaction.  The
sole remedy for the New Lessee Entities if the foregoing statement is not true
is to prevent Lessor from asserting facts to the contrary of such statement. 
Lessor reserves, and is not waiving, any and all of its rights and remedies
under the Master Lease and the other Transaction Documents with respect to any
existing Events of Defaults or Unmatured Events of Default that may exist but,
with respect to which, the executive officers of Lessor do not have knowledge.

 

ARTICLE VI.         INDEMNIFICATION OF LESSOR

 

6.1           Triad Entities’ Indemnification.  The Triad Entities shall jointly
and severally indemnify and hold Lessor and its Affiliates harmless from and
against any and all damages, losses, liabilities, costs, actions, suits,
proceedings, demands, assessments, and judgments, including, but not limited to,
reasonable attorney’s fees and reasonable costs and expenses of litigation,
arising out of or in any manner related to any of the following:

 

(a)           Any misrepresentation of a material fact, breach of warranty or
nonfulfillment of any agreement on the part of a Triad Entity under this
Agreement or from any misrepresentations in any certificate or document
furnished or to be furnished to Lessor under this Agreement;

 

(b)           Any failure by a Triad Entity in connection with the transaction
contemplated in this Agreement or the Transfer Agreement to comply with the
requirements of any laws or regulations, including laws and regulations relating
to sales or transfers;

 

(c)           Any breach of any covenant of a Triad Entity contained in this
Agreement requiring performance after the Assignment Date;

 

(d)           Any claims by parties other than Lessor to the extent caused by
acts or omissions of a Triad Entity or one or more of their Affiliates;

 

(e)           Any Disclosed Proceeding;

 

(f)            The failure to pay any Taxes or to file any Returns, Reports and
Filings; or

 

(g)           Enforcement of this Section.

 

11

--------------------------------------------------------------------------------


 

The Triad Entities’ obligations under this Article shall survive the execution
and delivery of this Agreement.

 

6.2           New Lessee Entities’ Indemnification.  The New Lessee Entities
shall jointly and severally indemnify and hold Lessor and its Affiliates
harmless from and against any and all damages, losses, liabilities, costs,
actions, suits, proceedings, demands, assessments, and judgments, including, but
not limited to, reasonable attorney’s fees and reasonable costs and expenses of
litigation, arising out of or in any manner related to any of the following:

 

(a)           Any misrepresentation of a material fact, breach of warranty or
nonfulfillment of any agreement on the part of a New Lessee Entity under this
Agreement or from any misrepresentations in any certificate or document
furnished or to be furnished to Lessor under this Agreement;

 

(b)           Any failure by a New Lessee Entity in connection with the
transaction contemplated in this Agreement or the Transfer Agreement to comply
with the requirements of any laws or regulations, including laws and regulations
relating to sales or transfers;

 

(c)           Any breach of any covenant of a New Lessee Entity contained in
this Agreement requiring performance after the Assignment Date;

 

(d)           Any claims by parties other than Lessor to the extent caused by
acts or omissions of a New Lessee Entity or one or more of their Affiliates;

 

(e)           Any Disclosed Proceeding;

 

(f)            Any Assumed Obligation; or

 

(g)           Enforcement of this Section.

 

The New Lessee Entities’ obligations under this Article shall survive the
execution and delivery of this Agreement.

 

6.3           Procedure.  If Lessor asserts that a Triad Entity, a New Lessee
Entity and/or Manager (each an “Indemnitor) is subject to a claim for
indemnification pursuant to this Article (a “Claim”), Lessor promptly shall
notify the Indemnitor in writing of the Claim and shall describe in the notice
the Claim in sufficient detail in order to permit the Indemnitor to evaluate the
nature and cause of the Claim.  If the asserted Claim arises or is in connection
with a claim, suit or demand filed by a third party, the Indemnitor shall be
entitled to defend against the Claim with counsel reasonably satisfactory to
Lessor.  Lessor may continue to employ counsel of its own and such costs shall
be borne by Indemnitor.  If the Indemnitor fails to respond or does not admit
responsibility for indemnification, Lessor may take such necessary steps to
defend itself and any reasonable costs associated therewith may be included as
part of the asserted Claim for indemnification.  For all Claims that are not
Claims arising from a third party, Indemnitor shall notify Lessor as to its
assertion of whether the Claim is covered by this Article, including specific
reasons for non-coverage, within 30 days of receipt of written notice from
Lessor describing the Claim in reasonable detail.  Any investigations made by or
on behalf of Lessor

 

12

--------------------------------------------------------------------------------


 

shall not affect or limit the Indemnitor’s representations and warranties and
indemnification obligations under this Agreement.

 

ARTICLE VII.       MISCELLANEOUS

 

7.1           Entire Agreement.  This Agreement together with the Transaction
Documents is intended by the parties to be a complete and exclusive statement of
the agreement and understanding of the parties in respect of the subject matter
contained herein and therein.

 

7.2           Notices.  Any notice, request or other communication to be given
by any party hereunder shall be in writing and shall be sent by registered or
certified mail, postage prepaid, by overnight delivery, hand delivery or
facsimile transmission to the following address:

 

To Triad Entities:

 

Triad Health Management of Georgia II, L.L.C.

 

 

10 Roswell, Suite 210

 

 

Alpharetta, Georgia 30004

 

 

Attention: Ronald M. Herbert, Jr. and Adam T. Ashpes

 

 

Telephone No.: (678) 366-305

 

 

Fax No.: (678) 366-0306

 

 

 

With copy to

 

Gallagher Evelius & Jones LLP

(which shall not

 

218 North Charles Street

constitute notice):

 

Baltimore, MD 21201

 

 

Attention: Thomas Dame, Esq.

 

 

Telephone No.: (410) 347-1331

 

 

Fax No.: (410) 468-2786

 

 

 

To New Lessee Entities:

 

 

 

 

 

ADK Georgia, LLC

 

 

Two Buckhead Plaza

 

 

3050 Peachtree Road NW, Suite 570

 

 

Atlanta, Georgia 30305

 

 

Attention: Chris Brogdon

 

 

Tel: (770) 650-7086, ext. 12

 

 

Fax: (770) 650-8883

 

 

 

With a copy to:

 

Gregory P. Youra, Esq.

(which shall not

 

Holt Ney Zatcoff & Wasserman, LLP

constitute notice)

 

100 Galleria Parkway, Suite 600

 

 

Atlanta, Georgia 30339

 

 

Tel: (770) 956-9600

 

 

Fax: (770) 956-1490

 

 

 

To Lessor:

 

c/o Omega Healthcare Investors, Inc.

 

 

200 International Circle, Suite 3500

 

 

Hunt Valley, MD 21030

 

13

--------------------------------------------------------------------------------


 

 

 

Attn.: Daniel J. Booth

 

 

Telephone No.: (410) 427-1700

 

 

Facsimile No.: (410) 427-8800

 

 

 

And with copy to:

 

Doran Derwent, PLLC

(which shall not

 

5960 Tahoe Dr., SE, Suite 101

constitute notice)

 

Grand Rapids, Michigan 49546

 

 

Attn: Mark E. Derwent

 

 

Telephone No.: (616) 451-8690

 

 

Facsimile No.: (616) 451-8697

 

Notices shall be deemed given three (3) business days after deposit in the mail
as provided herein or upon actual receipt if sent by overnight delivery,
facsimile transmission or hand delivery.

 

7.3           Assignment. No party may assign, directly or indirectly, its
rights or obligations hereunder without the prior written consent of the other
parties.  Notwithstanding anything in this Agreement to the contrary, the New
Lessee Entities shall not have any rights or remedies under this Agreement for
any breach by the Triad Entities of any representation, warranty or covenant
(excluding Section 1.1(a)) in this Agreement whether by a direct right of
enforcement, as a third party beneficiary or an assignee of Landlord. Any claim
that the New Lessee Entities may have against the Triad Entities is under,
through and solely governed by the Transfer Agreement and this Agreement shall
not be deemed to enlarge or otherwise modify the rights and remedies of the New
Lessee Entities under the Transfer Agreement.

 

7.4           Sole Agreement. This Agreement may not be amended or modified in
any respect whatsoever except by an instrument in writing signed by the parties
hereto.  This Agreement, the disclosure schedules for each of the parties and
the documents executed and delivered pursuant hereto constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior negotiations, discussions, writings and agreements
between them.

 

7.5           Captions. The captions of this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

7.6           Severability. Should any one or more of the provisions of this
Agreement be determined to be invalid, unlawful or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby.

 

7.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.

 

7.8           Knowledge Defined. To the extent that any of the representations
and warranties contained in this Agreement is limited by the phrases “to the
best knowledge of” or a party “has no knowledge of” or words or phrases of
similar import, the same shall mean to the actual conscious awareness of any of
the corporate officers, managers, members or directors of the party or its
subsidiaries making said representation or warranty.  To the extent that any of
the

 

14

--------------------------------------------------------------------------------


 

representations and warranties contained in this Agreement refers to verbal
notice to a party, such notice shall be deemed to have been received if
delivered to any officer of such party or to an officer of one of its
subsidiaries.

 

7.9           Third Party Beneficiary.  Except for the Affiliates of Lessor,
nothing in this Agreement is intended to or shall not be construed to confer
upon or create in any person (other than the parties hereto) any rights or
remedies under or by reason of this Agreement, including without limitation, any
right to enforce this Agreement.

 

7.10         Attorneys’ Fees.  In the event of a dispute between the parties
hereto with respect to the interpretation or enforcement of the terms hereof,
the prevailing party in any action resulting therefrom shall be entitled to
collect from the other its reasonable costs and attorneys’ fees, including its
costs and fees on appeal.

 

7.11         Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The word
“including” shall mean “including without limitation.”

 

7.12         Survival.  The representations and warranties set forth herein
shall survive the Assignment Date.

 

7.13         Governing Law.  THIS AGREEMENT AND THE TRANSACTION DOCUMENTS SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND. 
EACH TRIAD ENTITY, NEW LESSEE ENTITY AND MANAGER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF THE STATE OF MARYLAND AND
GEORGIA AND THE STATE IN WHICH ANY FACILITY IS LOCATED, AND AGREES THAT ALL
DISPUTES CONCERNING THIS AGREEMENT MAY BE HEARD, AT LESSOR’S OPTION, IN THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MARYLAND OR THE STATE IN WHICH
ANY FACILITY IS LOCATED.  EACH TRIAD ENTITY, NEW LESSEE ENTITY AND MANAGER
AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON SUCH PARTY UNDER ANY METHOD
PERMISSIBLE UNDER THE LAWS OF THE STATE OF MARYLAND OR THE STATE IN WHICH ANY
FACILITY IS LOCATED AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE
AND FEDERAL COURTS OF THE STATE OF MARYLAND OR THE STATE IN WHICH ANY FACILITY
IS LOCATED.

 

7.14         Arbitration of Disputes.  If a Controversy shall arise, the
Controversy shall be determined by arbitration, which shall be conducted in
accordance with the rules and procedures of the American Arbitration Association
by three (3) arbitrators selected in accordance with its procedures.  The
decision of the arbitrators shall be final and binding and shall be enforceable
in any court of competent jurisdiction.  The decision of the arbitrators shall
set forth in writing the basis for the decision, and in rendering such decision,
the arbitrators shall not add to, subtract from or otherwise modify the
provisions of this Agreement and any other agreements, documents

 

15

--------------------------------------------------------------------------------


 

and instruments executed pursuant to or in connection with this Agreement.  The
expense of the arbitration shall be divided equally between parties to the
Controversy unless otherwise specified in award.  The prevailing party, as
determined by the arbitrators, shall be entitled to recover its costs and
expenses, including attorney fees.  The arbitration shall be conducted in
Baltimore, Maryland.  In any such arbitration, the parties shall be entitled to
conduct discovery in the same manner as permitted under Federal Rules of Civil
Procedure 27 through 37.  No provision in this Section shall limit the right of
any party to this Agreement to obtain provisional or ancillary remedies from a
court of competent jurisdiction before, after or during the pendency of any
arbitration.  The exercise of such a remedy does not waive the right of any
party to arbitration.  As used in this Agreement, “Controversy” means a
controversy between either of the Triad Entities, the New Lessee Entities or
Manager, on the one hand, and Lessor, on the other hand, that (a) arises
following the Assignment Date, (b) relates to this Agreement, any other
agreement between such parties, any instrument or document delivered pursuant to
or in connection with this Agreement or the transactions contemplated by this
Agreement, and (c) the parties are unable to settle between themselves.

 

Signatures on following page.

 

16

--------------------------------------------------------------------------------


 

Schedule 2.7

 to

ASSIGNMENT AND ASSUMPTION OF THIRD AMENDED AND RESTATED MASTER LEASE AND
SUBLEASE AND CONSENT OF LESSOR

(Triad — Adcare)

 

ASSIGNOR:

 

 

Triad Health Management of Georgia II, LLC

 

 

 

By:

/s/ Ronald M. Herbert, Jr.

 

Name:

Ronald M. Herbert, Jr.

 

Title:

Chief Operating Officer

 

 

 

By:

/s/ Adam T. Ashpes

 

Name:

Adam T. Ashpes

 

Title:

President and CEO

 

 

OTHER TRIAD ENTITIES:

 

 

 

 

Triad at Bonterra, LLC

 

Triad at Parkview, LLC

 

Triad Health Management of Georgia, LLC

 

Triad Health Management of Georgia III, LLC

 

Triad at Tara, LLC

 

 

 

By:

/s/ Ronald M. Herbert, Jr.

 

Name:

Ronald M. Herbert, Jr.

 

Title:

Chief Operating Officer

 

 

 

By:

/s/ Adam T. Ashpes

 

Name:

Adam T. Ashpes

 

Title:

President and CEO

 

THE STATE OF GEORGIA

)

 

)

COUNTY OF PAULDING

)

 

This instrument was acknowledged before me on the 28th day of September, 2010,
by Ronald M. Hebert, Jr., the Chief Operating Officer, and Adam T. Ashpes, the
President and CEO, of Triad Health Management of Georgia II, LLC, a Georgia
limited liability company, Triad at Bonterra, LLC, a Georgia limited liability
company, Triad at Parkview, LLC, a Georgia limited liability company, Triad
Health Management of Georgia, LLC, a Georgia limited liability company, Triad
Health Management of Georgia III, LLC, a Georgia limited liability company,
Triad at Tara, LLC, a Georgia limited liability company, on behalf of said
companies.

 

Notary Public

/s/ [Illegible]

 

 

1

--------------------------------------------------------------------------------


 

Schedule 2.7

 to

ASSIGNMENT AND ASSUMPTION OF THIRD AMENDED AND RESTATED MASTER LEASE AND
SUBLEASE AND CONSENT OF LESSOR

(Triad — Adcare)

 

The undersigned hereby ratify and affirm their obligations as “Guarantors” under
that certain Guaranty dated as of November 30, 2006 with respect to all
obligations arising prior to the Assignment Date.

 

 

 

/s/ Ronald M. Herbert, Jr.

 

Ronald M. Herbert, Jr., individually

 

 

THE STATE OF GEORGIA

)

 

)

COUNTY OF PAULDING

)

 

This instrument was acknowledged before me on the 28th day of September, 2010,
by Ronald M. Herbert, Jr., individually.

 

 

Notary Public

/s/ [Illegible]

 

 

 

 

 

/s/ Adam T. Ashpes

 

Adam T. Ashpes, individually

 

 

THE STATE OF GEORGIA

)

 

)

COUNTY OF PAULDING

)

 

This instrument was acknowledged before me on the 28th day of September, 2010,
by Adam T. Ashpes.

 

 

Notary Public

/s/ [Illegible]

 

2

--------------------------------------------------------------------------------


 

Schedule 2.7

 to

ASSIGNMENT AND ASSUMPTION OF THIRD AMENDED AND RESTATED MASTER LEASE AND
SUBLEASE AND CONSENT OF LESSOR

(Triad — Adcare)

 

NEW GUARANTOR:

 

 

 

 

ADCARE HEALTH SYSTEMS INC.,

 

 

An Ohio corporation

 

 

 

 

 

 

 

 

By:

/s/ David A. Tenwick

 

 

 

David A. Tenwick, Chairman

 

 

 

NEW LESSEE PARENT:

 

 

 

 

HEARTH & HOME OF OHIO, INC.

 

 

 

 

 

 

 

 

By:

/s/ David A. Tenwick

 

 

 

David A. Tenwick, Secretary

 

 

 

NEW LESSEE:

 

 

 

 

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Chris Brodgon

 

 

Title:

Manager

 

 

STATE OF OHIO

)

 

) SS

COUNTY OF DELAWARE

)

 

The foregoing instrument was acknowledged before me this 29th day of October,
2010, by David A. Tenwick, who is the Chairman and Secretary of each of the
above referenced corporations, on behalf of each such companies.

 

 

 /s/ Amanda R. Norris

 

Notary Public, Marion County, Ohio

 

My Commission Expires: April 1, 2015

 

3

--------------------------------------------------------------------------------


 

Schedule 2.7

 to

ASSIGNMENT AND ASSUMPTION OF THIRD AMENDED AND RESTATED MASTER LEASE AND
SUBLEASE AND CONSENT OF LESSOR

(Triad — Adcare)

 

LESSOR:

 

 

 

 

GEORGIA LESSOR — BONTERRA/PARKVIEW, INC.

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

Name:

Daniel J. Booth

 

Title:

Chief Operating Officer

 

THE STATE OF MARYLAND

)

 

)

COUNTY OF BALTIMORE

)

 

This instrument was acknowledged before me on the 29th day of September, 2010,
by Daniel J. Booth, the COO of Georgia Lessor — Bonterra/Parkview, Inc., a
Maryland corporation, on behalf of said corporation.

 

 

Notary Public

/s/ Jennie M. Bathras

 

4

--------------------------------------------------------------------------------
